Case 3:16-cv-02460-YK-JFS Document 91 Filed 12/05/19 Page 1 of 4

UNITED STATES DISTRICT COURT OE, 0
MIDDLE DISTRICT OF PENNSYLVANIA “9 2019

)
D
RONALD WEST, #11353-007, RR

Plaintiff, CIVIL ACTION NO. 3:16cv02460

V. (KANE, J.)
(SAPORITO, M.J.)
UNITED STATES OF AMERICA,

 

Defendant.
ORDER

This is a pro se civil action by a life-term federal prisoner against

the United States, brought pursuant to the Federal Tort Claims Act
(‘FTCA’). The plaintiff's claims were originally dismissed for lack of
subject matter jurisdiction in 2017. See West v. United States, Civil Action
No. 3:16cv02460, 2017 WL 4276815 (M.D. Pa. Aug. 23, 2017), report and
recommendation adopted by 2017 WL 4269461 (M.D. Pa. Sept. 26, 2017),
aff'd per curiam, 729 Fed. App’x 145 (2018). A subsequent motion for
reconsideration was denied and his appeal from that decision was
dismissed as frivolous. See West v. United States, Civil Action No.
3:16cv02460, 2018 U.S. Dist. LEXIS 206296 (M.D. Pa. Dec. 4, 2018),
report and recommendation adopted, Case No. 3:16cv02460 (M.D. Pa.

Jan. 3, 2019), affd, 775 Fed. App’x 38 (3d Cir. 2019).
Case 3:16-cv-02460-YK-JFS Document 91 Filed 12/05/19 Page 2 of 4

On May 30, 2019, after this case was closed but while his appeal
from the Court’s denial of his motion for reconsideration was still
pending, West filed a pro se motion to seal this case. (Doc. 83.) On June
19, 2019, he filed a second motion to seal. (Doc. 84.) On July 12, 2019, the
United States filed a brief in opposition to the motion. (Doc. 85.) On July
29, 2019, the plaintiff filed a brief in support of his motion and in response
to the defendant’s brief. (Doc. 87.)

It is well established that there is a common law presumption of
public access to judicial records. See generally In re Cendant Corp., 260
F.3d 183, 194 (3d Cir. 2001); Miller v. Indiana Hosp., 16 F.3d 549, 551
(3d Cir. 1994). In ordinary civil litigation, “[t]he party seeking to seal any
part of a judicial record bears the heavy burden of showing that ‘the
material is the kind of information that courts will protect’ and that
‘disclosure will work a clearly defined and serious injury to the party
seeking closure.” Miller, 16 F.3d at 551 (quoting Publicker Indus., Inc. v.
Cohen, 733 F.2d 1059, 1071 (8d Cir. 1984)). “Broad allegations of harm,
bereft of specific examples or articulated reasoning, are insufficient.”
Cendant, 260 F.3d at 194 (emphasis added). “A party who seeks to seal

an entire record faces an even heavier burden.” Miller, 16 F.3d at 551
Case 3:16-cv-02460-YK-JFS Document 91 Filed 12/05/19 Page 3 of 4

(emphasis in original).

Here, the plaintiff seeks an order sealing the entire record of this
dismissed case, as well as an order directing LexisNexis to remove all
such sealed case documents from its databases, which are available to
federal inmates performing legal research on prison computers. West
asserts that he has requested this measure be taken for his safety within
prison. Without providing any specifics, he alleges that inmates have
“pull[ed] the case from the computer and put{] it on the compound within
the institution.” He apparently fears that other inmates who learn of his
pre-incarceration background in law enforcement (i.e., as an investigator
for a bail bondsman) may cause him harm. He has not articulated any
actual threats made to him or injuries he has suffered.1

Beyond vague and conclusory allegations of a perceived threat to
his safety posed by a publicly available record of this litigation, West has
failed to articulate any cogent reason why this case record should be

sealed and the public denied access to it. Accordingly, both of his motions

 

1 He claims only that he was told, by an unidentified speaker, to
“watch [him]self on th[e] compound” because “some inmates” were
talking about an altercation between him and another inmate that had

occurred in 2015 at FCI Allenwood, which formed the basis of his FTCA
claim in this case.

-3-
Case 3:16-cv-02460-YK-JFS Document 91 Filed 12/05/19 Page 4 of 4

to seal (Doc. 83; Doc. 84) are DENIED. The case record shall remain

UNSEALED.

Dated: December _.5- , 2019 .
OSEPH F.S RITO, JR.
United States Magistrate Judge
